19-13895-jlg         Doc 395     Filed 03/31/21 Entered 03/31/21 18:47:30          Main Document
                                              Pg 1 of 1



                                                                                        Michael Paul Bowen
                                                                                   mbowen@glennagre.com
                                                                                 55 Hudson Yards, 20th Floor
                                                                                        New York, NY 10001
                                                                                          o: (212) 358-5600
                                                                                         m: (914) 319-1827


March 31, 2021


Via ECF
Hon. James L. Garrity, Jr.
United States Bankruptcy Court
Southern District of New York
One Bowling Green, Courtroom 601
New York, New York 10004

        Re:         In re Orly Genger, Ch. 7, Case No. 19-13895

Your Honor:

       The OG Trust’s submission today (Doc. 394) is in breach of the agreed-upon procedure
for submitting deposition questions for rulings.

         When Mr. Oldner’s continued deposition was suspended, the parties expressly agreed
that a list of the questions at issue would be generated based on the transcript and submitted to
“ask the Court” for rulings at a hearing where both sides could be heard as to relevance. Oldner
Tr. 536:19 to 537:10 (“we will mark the questions that we want presented to the Court and then
ask the judge at a later date to rule upon or have a hearing to rule upon those questions. And if
the judge orders that we get answers to the questions, then Mr. Oldner will come back at a
mutually agreed upon time. Is that correct? MR. POLLOCK: That sounds fine.”). That is why
we limited our March 29 letter (Doc. 392) to a simple list of the submitted questions.

      On behalf of debtor, we reiterate our request for a hearing so that debtor and other parties
may be heard as to the relevance of the disputed questions.

                                                       Respectfully submitted,

                                                       /s Michael Paul Bowen

cc: All Counsel (via ECF)



New York
San Francisco
www.glennagre.com
